DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, ‘adjuster connected to an outer surface’ and movement of said adjuster ‘along said outer surface of said body’ is not described in the original disclosure. Although the adjuster is located outside the body, it is not ‘connected to an outer surface’ of the body, otherwise it wouldn’t be able to move. If it is connected to outer surface it cannot move ‘along said outer surface.’  The claim makes it seem as if the adjuster moves on the outer surface in a touching configuration, but this is not accurate.Claim 16, there is no description of a ‘rotational axis of said first arm.’ There is no description in original disclosure of a ‘rotational axis’ being ‘spaced toward an open end of slot from an ‘intersection point of the abrasive elements.’  There is no mention of intersection. The last 3 lines do not have support in the specification of figures, as there is no ‘axis’ between the ‘intersection of the elements and the opening of slot.  The rotational movement of the arm is ‘away’ from the slot.  The amendment is deemed new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is now unclear.  How can the adjustor be ‘connected to outer surface’ and ‘move along outer surface?’ This is unclear.  Is the adjuster touching the outer surface to move along it?  But if connected it will be fixed and unable to move.
Claim 16, the description of the ‘axis’ or rotational movement of the first arm is unclear as it is not shown or described to be spaced ‘toward the opening of slot from an ‘intersection’ of the elements.’  The rotational movement is away from the slot and ‘intersection.’ This is totally unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-16, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Smith-2014/0120812.
Smith discloses claim 1. An adjustable sharpener 2 comprising: a body 12/14 comprising a first sharpening slot 18 (left of 20) and a second sharpening slot 18 (right of 20 Figs 1,3); a first arm 22a/23a (Fig 8, left of 20), wherein said first arm 22a/23a is connected to a first abrasive element 18a; a second arm 22b/23b (left of 20), wherein said second arm 22b/23b is connected to a second abrasive element 18b, wherein said first abrasive element 18a and said second abrasive element 18b are positioned in said first sharpening slot 18 (left of 20), wherein said first arm 22a/23a is connected to said second arm 22b/23b via 26; a third arm 22a/23a (right of 20), wherein said third arm is connected to a third abrasive element 18a, a fourth arm 22b/23b (right of 20), wherein said fourth arm is connected to a fourth abrasive element 18b, wherein said third abrasive element 18a and said fourth abrasive element 18b are positioned in said second sharpening slot 18 (right of 20), wherein said third arm is connected to said fourth arm via 26; an adjuster 60 connected to said body (Fig 5); and an adjustment assembly (Figs 8 and 10, 60a,62a,70) connected to said adjuster 60, said first arm 22a/23a and said third arm 22a/23a, wherein linear movement of said adjuster 60 causes rotational movement about 26 of said first arm 22a/23a and said third arm 22a/23a (Figs 8 & 10).  As best understood from amendment, the adjuster 60 is connected to an outer surface via 20 and moves linearly via 40 along 34 which is part of 20 and therefore part of outer surface.
2. The adjustable sharpener of claim 1, wherein said adjustment assembly (60a,62a,70) comprises a rack 60a/62a connected to a gear bottom of 23a with teeth 70 of 23a.  
3. The adjustable sharpener of claim 1, wherein a portion of said adjuster is slidable on said body [0023].  

5. The adjustable sharpener of claim 1, wherein said body comprises a plurality of feet 10,12a.  
6. The adjustable sharpener of claim 1, wherein said body comprises a first piece 14 and a second piece 12.  
7. The adjustable sharpener of claim 1, wherein said first arm comprises a first slot (hole for 26) and said third arm comprises a second slot (hole for 26) Fig 10.  
8. The adjustable sharpener of claim 7, wherein said second arm comprises a first pin 26 and said fourth arm comprises a second pin 26 (Fig 9,10).  
9. The adjustable sharpener of claim 8, wherein said first pin 26 is received by said first slot/hole (Figs 9,10).  
10. The adjustable sharpener of claim 8, wherein said second pin 26 is received by said second slot/hole (Figs 9,10).  
11. The adjustable sharpener of claim 1, wherein at least a portion of said adjuster 60 is positioned between said first sharpening slot 18 and said second sharpening slot 18 (Figs 8,10).  
12. The adjustable sharpener of claim 2, wherein said rack 60a comprises a plurality of teeth between recesses 62a.  
13. The adjustable sharpener of claim 2, wherein said gear bottom of 23a comprises a plurality of teeth 70 between recesses.  
14. The adjustable sharpener of claim 2, wherein each said gear 70 –IS—[to] connected to said first arm 23a and said third arm 23a.  
15. The adjustable sharpener of claim 1, wherein a sharpening angle is formed between said first abrasive element 18a and said second abrasive element 18b, wherein said rotational movement of said first arm 23a increases or decreases said sharpening angle [0023].   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, alone.


	If the rotational axis is deemed to be about pivot 80 (which is not clear from specification) of instant invention, then to have pivot point of arms to be away from intersection of abrasive elements (closer to slot) would have been a slight variation therefrom and merely rearrangement of equivalents parts of the device to pivot at a different position and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices that move one sharpening member toward or away from another sharpening member.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims now have 112, 1st  problems regarding the original disclosure and new matter situations.  In addition, there are 112, 2nd problems in that if the adjuster is connected to the outer body then how can it move along outer body?  As best understood, as detailed above, adjuster 60 moves linearly along 34 of 20 which is an ‘outer surface of the body.’ Therefore, Smith still reads on claims 1-15, as best understood.
Claim 16 similarly has 112 1st and 2nd problems, as detailed above. As best understood from the current specification and figures, the rotational movement (about 40-Fig 13-instant application) of the first arm is away from the slot and the ‘intersection’ of the abrasive elements and can be ‘rotational about 42’ as shown in Fig 13 and Smith shows that exact configuration in the Figures, specifically Fig 8.
	If the rotational axis is deemed to be about pivot 80 (which is not clear from specification) of instant invention, then to have pivot point of arms to be away from intersection of abrasive elements (closer to slot) would have been a slight variation therefrom and merely rearrangement of equivalents parts of the device to pivot at a different position and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 25, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723